PER CURIAM.
Lucious Kelvin Thomas appeals an order denying his motion to correct illegal sentence which he filed in March 2000. We affirm. .
Defendant-appellant Thomas claims that there is a scoring error, see Fla. R.Crim. P. 3.800(a), with regard to the offense of second degree murder with a firearm. Second degrée murder with a firearm is a life felony. See §§ 782.04(2),- 775.087(1), Fla. Stat. (1989); Simmons v. State, 758 *562So.2d 1270 (Fla. 3d DCA 2000). The offense was correctly scored.
Defendant’s attack on his plea entered in six cases in 1986 was the subject of a previous request for postconviction relief. Relief from the 1986 pleas was denied, and this court affirmed. Thomas v. State, 668 So.2d 621 (Fla. 3d DCA 1996). Defendant’s reiteration of that claim in his current motion is procedurally barred.
Affirmed.